DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-11 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Okada et al. (5673698).
 Okada et al. (see fig. 2 and 4 and the corresponding description) discloses substantially an ultrasound imaging system (ultrasonic diagnosis apparatus), comprising: a console (2) configured to selectively communicate with a first ultrasound imaging device (31) and a second ultrasound imaging device (11), the console comprising a housing (body), a computing device (9) disposed within the housing (body), and a connector receptacle assembly coupled to the housing (body), the connector receptacle assembly (5) comprising: a first connector bank (51) comprising a first plurality (n) of electrical connections (pins); and a second connector bank (52) comprising a second plurality (n) of electrical connections (pins), wherein the connector receptacle assembly (5) is selectively matable to a first connector (41) of the first ultrasound imaging device (31) via only the first connector bank (51) and to a second connector (41, 42) of the second ultrasound imaging device (11) via the first and second connector banks (51, 52).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. in view of Yoshikawa et al. (4726230), Brock-Fisher (6500126) and Biosense (EP1818012).
Okada et al. (see fig. 2 and 4 and the corresponding description) discloses substantially an ultrasound imaging system as being discussed in the previous paragraph rejection. However, Okada et al. lacks to disclose or suggest the limitations of the connector bank defined in claims 5 and 12 and the disabling of the second connector bank as defined in claims 9 and 15. Yoshikawa et al. discloses the limitations defined in claims 5, 12 and 9, 15 (see fig. 3 and the paragraph bridging col. 4 and 5). Therefore, it would have been obvious for one of ordinary skill in the art to modify or provide the ultrasound imaging system of Okada et al. with the missing limitations defined in claims 5, 12 and 9, 15 in view of the teachings of Yoshikawa et al. since these features are merely obvious design variations and/or well-known practice in the art for providing circuit protection. Okada et al. lacks to disclose or suggest the limitation of a shield as defined in claims 6 and 13. Biosense discloses the missing limitation of a shield as defined in claims 6 and 13 (see paragraph 23 and fig. 2B). Therefore, it would have been obvious for one of ordinary skill in the art to modify or provide the missing limitation of a shield as defined in claims 6 and 13 for the ultrasound imaging system of Okada et al. in view of the teachings of Biosense for providing electromagnetic shielding protection. Okada et al. also lacks to disclose or suggest the limitations of the identification of properties of the mated imaging devices and the configuration of the electrical connections as defined in claims 8 and 14. Brock-Fisher discloses the missing limitations as defined in claims 8 and 14 (see abstract and col. 5, l. 57 – col. 6, l. 28). Therefore, it would have been obvious for one of ordinary skill in the art to modify or provide the ultrasound imaging system of Okada et al. with the missing limitations defined in claims 8 and 14 discussed above in view of the teachings of Brock-Fisher since these features seem only related to matter of obvious design choice, optimization and/or old and well-known practice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson-20200367863-A1, LEDOUX-20180289361-A1 and Mniece-5443070-A are further cited to show other known prior art ultrasound imaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831